People v Morales (2021 NY Slip Op 05244)





People v Morales


2021 NY Slip Op 05244


Decided on October 1, 2021


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 1, 2021
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Fourth Judicial Department

PRESENT: WHALEN, P.J., SMITH, CARNI, CURRAN, AND DEJOSEPH, JJ.


833 KA 19-02150

[*1]THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,
vRAUL MORALES, DEFENDANT-APPELLANT. 


FRANK H. HISCOCK LEGAL AID SOCIETY, SYRACUSE (MATTHEW BELLINGER OF COUNSEL), FOR DEFENDANT-APPELLANT.
WILLIAM J. FITZPATRICK, DISTRICT ATTORNEY, SYRACUSE (KENNETH H. TYLER, JR. OF COUNSEL), FOR RESPONDENT. 

	Appeal from a judgment of the Onondaga County Court (James H. Cecile, A.J.), rendered October 1, 2019. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the third degree. 
Now, upon reading and filing the stipulation of discontinuance signed by defendant on August 2, 2021 and by the attorneys for the parties on August 26 and September 2, 2021,
It is hereby ORDERED that said appeal is unanimously dismissed upon stipulation.
Entered: October 1, 2021
Ann Dillon Flynn
Clerk of the Court